Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.
Claims 1, 6-9, and 21-23 are currently pending and have been fully considered.  
The 35 U.S.C. 112 rejection of claim 1 has been withdrawn in light of applicant’s amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6-9, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over RENAULT et al. (U.S. 6155101).
RENAULT et al. teach a method and device for preparing a fuel, particularly for diesel engines, by on-line mixture of its components.
The method and device are elaborated in Fig 1 and columns 5-6.
The method and device of Fig 1 employ an apparatus.
The apparatus is designed to arrive at a preset cetane number.
Various constituents from storage tanks 4, 6, 8 and 10 are feed through lines 3, 5, 7 and 9, to a mixer 1.
The mixture exits the mixer 1 through an exhaust line 2.
A loop circuit 11 is connected to exhaust line 2 where an additive such as 2- ethylhexylnitrate is injected through a line 12 (after the mixing and extracting of the first distillate product sample, adding a cetane improver to the distillate sample).
RENAULT et al. teach various in line analyzers connected to exhaust line 2 that is downstream of the additive injection. (extracting a second distillate product sample after mixing and measuring a second derived cetane number and/or an indicated cetane number).
RENAULT et al. teach in lines 28-37 of column 5 that the in-line analyzers are connected to a computer 14. The computer 14 is connected to valves 3a, 5a, 7a, 9a, and 12a and allows for setting the flow between measured values and set values. The injection of additive is also adjusted.
The mixture exits the mixer 1 through an exhaust line 2 to a tank 20. (collecting a distillate product in a tank after at least the extracting of the second distillate product).
RENAULT et al. do not explicitly teach extracting a first distillate product sample and measuring a first derived cetane number and/or an indicated cetane number and communicating the first cetane number to the computer.
However, it is noted that RENAULT et al. also teach in reference claim 1 and lines 41-57 of column 2 measuring the cetane number at the output of the mixer and at different time periods the cetane number of the fuel being prepared.
It would be well within one of ordinary skill in the art to apply a loop circuit similar to the loop circuit 11 to measure the cetane number by extracting a first distillate product sample after mixing and measuring a first derived cetane number and/or an indicated cetane number and using the combined information to adjust the flow rates.
RENAULT et al. teach in lines 30-35 of column 2 the details of the in-line analyzers are CFR type apparatus.  The CFR type apparatus is alternately fed a fuel from the mixer and then a standard product with a known cetane number.   (validation standard)  
The standard product is sent to the CFR type apparatus with a line.  (fluid communication) (lines 44-61 of column 4)
The CFR type apparatus is preferably calibrated by two standard fuels will cetane numbers close to that of the sample product.  (calibration standard in fluid communication) (lines 44-61 of column 4)
RENAULT et al. do not explicitly teach a cleaning fluid that is in fluid communication with the CFR type apparatus.
However, RENAULT et al. teach a CFR type apparatus that measures cetane number using a standard fuel with known cetane number though a line and compare another line with the sample.    
Sending cleaning fluid to maintain the lines would be well within one of ordinary skill in the art to ensure the cetane number measurements are correct and not contaminated.
Regarding claims 6-7, RENAULT et al. do not explicitly teach calculating the cetane number and adjusting the flow rates is performed by a set of instructions on anon-transitory, computer-readable medium that is part of the plant distributed control system. An operator may be construed to include a human.
However, RENAULT et al. teach that a computer is used to measure and to adjust parameters such as flow rates based on the difference between the measured values and set values. A computer would be construed by one ordinary skill in the art to be comprising a non-transitory computer readable medium.
Regarding claims 8-9, RENAULT et al. RENAULT et al. teach that the in-line analyzers are connected to a computer 14. The computer 14 is connected to valves 3a, 5a, 7a, 9a, and 12a and allows for setting the flow between measured values and set values. The injection of additive is also adjusted.
Regarding claim 23, RENAULT et al. teach in lines 62-67 of column 4, and lines 1-3 of column 3, that the process can be adjusted such that amounts of the additive may be added in the mixer, upstream of the mixer, or downstream of the mixer.  
Claim Rejections - 35 USC § 103
Claim(s) 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over RENAULT et al. (U.S. 6155101) as applied to claims 1, 6-9, and 23 above, and further in view of POIRER (U.S. 5482518).
The above discussion of RENAULT et al. is incorporate herein by reference.
RENAULT et al. do not explicitly teach that the additive may be a peroxide. 
POIRER teaches that a combination of di-tert-butyl peroxide in combination with tert-butyl perbenzoate is almost as effective as 2-ethylhexyl nitrate as a cetane improver.
It would be obvious to one of ordinary skill in the art to use di-tert-butyl peroxide in combination with tert-butyl perbenzoate as an additive in the process that RENAULT et al. teach with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art.
Response to Arguments
Applicant’s amendments have necessitated a new grounds of rejection.  However, upon further consideration, a new ground(s) of rejection is made in view of RENAULT et al. (U.S. 6155101) and RENAULT et al. in view of POIRER (U.S. 5482518)
RENAULT et al. teach the use of a standard fuel with known cetane number (Validation Standard) and calibrating the in-line analyzer with 2 standard fuels with known cetane number (Calibration Standard).  
RENAULT et al. do not teach cleaning fluid but cleaning an apparatus with a cleaning fluid is well known in the art to ensure tests are not compromised by contamination from previous tests.
RENAULT et al. also teach that the inline analyzers may be upstream or downstream of the mixer.  
POIRER teach that di-tert-butyl peroxide are known to be used as cetane improvers.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/           Examiner, Art Unit 1771                                                                                                                                                                                             



/ELLEN M MCAVOY/           Primary Examiner, Art Unit 1771